Citation Nr: 1713778	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  07-34 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome (IBS), to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for erectile dysfunction (ED), to include as secondary to service-connected PTSD.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

4.  Whether the reduction of the rating for PTSD from 50 percent to 30 percent, effective November 19, 2015, was proper.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney-at-Law



ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1967 to March 1969.  

The service-connection matters are before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  These matters were originally before the Board on appeal from March 2007 (IBS) and August 2007 (ED) rating decisions of the Lincoln, Nebraska, Department of Veterans Affairs (VA) Regional Office (RO).  In April 2009, another Veterans Law Judge (VLJ) denied both claims.  The Veteran appealed that decision to the Court, resulting in a November 2010 Memorandum Decision vacating those portions of the April 2009 Board decision denying service connection for IBS and ED and remanding the matters for readjudication consistent with the instructions outlined in the Memorandum Decision.  (Notably, the Court affirmed the Board's decision with respect to gastrointestinal disabilities other than IBS; only the matter of service connection for IBS remains in appellate status.)  

In December 2011, the other VLJ remanded the service-connection matters for additional development.  In an October 2012 Board decision, those matters were again denied.  The Veteran appealed to the Court, resulting in a March 2013 Joint Motion for Partial Remand (JMR) by the parties.  A March 2013 Court Order remanded the matters for compliance with the instructions in the JMR.  The other VLJ remanded the matters in November 2013 for additional development; they have now been returned to the Board.  

The matter of entitlement to TDIU is before the Board on appeal from a November 2011 rating decision that, inter alia, denied entitlement to TDIU.  The matter was remanded (by the other VLJ) for additional development in the October 2012 and November 2013.  

The propriety of the rating reduction for PTSD is before the Board on appeal from a November 2015 rating decision.  

All matters previously considered by the Board have now been reassigned to the undersigned VLJ, who requested advisory medical opinions (on the service-connection matters) from the Veteran's Health Administration (VHA) in November 2016.

The issues of entitlement to TDIU and the propriety of the rating reduction for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's IBS is reasonably shown to be aggravated by his service-connected PTSD.

2.  The Veteran's ED is reasonably shown to be secondary to his service-connected PTSD.


CONCLUSIONS OF LAW

1.  Service connection for IBS is warranted.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).

2.  Service connection for ED is warranted.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Inasmuch as the matters decided herein are being granted, there is no reason to belabor the impact of notice and assistance requirements.

Legal Criteria

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or does not show, as to the claims.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a causal link (nexus) between the disease or injury in service and the claimed disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Briefly, requirements for a successful secondary service connection claim are evidence of: (1) a current disability for which secondary service connection is sought; (2) a disability which is service connected; and (3) that the service connected disability caused or aggravated the disability for which secondary service connection is sought.  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).

Factual Background and Analysis

The Veteran asserts entitlement to service connection for IBS and ED on a secondary basis, claimed as caused or aggravated by his service-connected PTSD (see, e.g., December 2006 claim).  The Veteran submitted treatise evidence in support of his claims.  

IBS

VA examinations in February 2007, December 2007, April 2012, and May 2014 resulted in negative nexus opinions.  Briefly, the examiners opined that PTSD does not cause the physiological changes that manifest as IBS and that the Veteran's IBS wasn't aggravated by his PTSD because the episodic increase in symptoms of each occur independent of one another.  Some examiners considered the treatise evidence submitted by the Veteran, but opined that it reflected the results of small studies that had not yet been replicated on a larger scale, and thus was insufficient medical evidence to support the Veteran's claim.  

In February 2017, the Board obtained a VHA opinion that supports the Veteran's claim.  The VHA expert stated that "IBS is a complex GI disorder and the etiology is likely multifactorial."  The expert stated that while no opinion could be provided as to whether the Veteran's PTSD directly caused his IBS, because "there is very little evidence in the literature to suggest a causal relationship," it was as likely as not that the Veteran's IBS was aggravated by his service-connected PTSD or use of medication to treat that condition.

While the medical evidence of record does not appear to support the Veteran's theory that his IBS is caused by his PTSD, the evidence appears to be in equipoise (both for and against) his theory that his PTSD (or his PTSD medication) aggravates his IBS.  Because the evidence is at least in equipoise, the Board finds service connection for IBS on a secondary basis is warranted, and the appeal in this matter is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.310.  

ED

VA examinations were provided in July 2007, April 2012, and January 2017.  Briefly, the examiners provided negative nexus opinions concluding that the biochemical reactions underlying erections are not affected by PTSD, that medication use did not align with ED onset in a way that suggests causation, and that the submitted treatise evidence reflected the results of small studies whose findings had not yet been replicated on a larger scale.  Several examiners noted non-service-connected risk factors for ED. 

In January 2017, the Board obtained a VHA opinion that supports the Veteran's claim.  The VHA expert stated that ED "is a complex abnormal phsiolologic [sic] event."  The expert stated that PTSD was the most prominent factor causing the Veteran's ED, citing to the medical literature in support of his opinion.  

The evidence appears to be in equipoise (both for and against) the Veteran's theory that his ED is caused by his PTSD (or his PTSD medication).  Because the evidence is at least in equipoise, the Board finds service connection for ED on a secondary basis is warranted, and the appeal in this matter is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.310.  




ORDER

Service connection for IBS is granted.

Service connection for ED is granted.


REMAND

Reduction

In the November 2015 rating decision promulgating the rating reduction for the Veteran's PTSD, the AOJ concluded that the reduction could be implemented without notice because it did not result in a reduction in the overall benefits received.  It does not appear that the Veteran has claimed additional notice was required.  However, this decision, above, grants service connection for additional disabilities, and effective dates and ratings for those disabilities have not yet been assigned by the RO.  It is unknown whether implementing those grants may affect the Veteran's cumulative rating such that the proposed PTSD reduction would reduce the overall benefits received.  Thus, it would be premature to consider this matter further at this time.  On remand, the AOJ should consider whether the PTSD reduction, following implementation of the grants of service connection for IBS and ED, continues to result in no reduction in the overall benefits received.  After such consideration, the AOJ should take any additional action necessary.

TDIU

As the severity of the Veteran's newly service-connected disabilities (and their effect on his employability) has not been considered by the AOJ, it would be premature to consider the matter of TDIU at this time.  Additionally, in his March 2012 notice of disagreement, the Veteran (through his attorney), asserted that he was not qualified to pursue any form of sedentary employment.  Consequently, the Board finds that an industrial survey is necessary to address this issue.  Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

Accordingly, the case is REMANDED for the following action:

1.  Implement service connection for IBS and ED, as granted above, and assign disability ratings and effective dates. 

2.  Obtain for the record updated treatment records of all VA evaluations/treatment the Veteran has received. 

3.  After the instructions in (1) and (2) are completed, (and if the Veteran is not granted a total schedular evaluation for the entire period under appeal), schedule the Veteran for a VA social and industrial survey (field examination) to assess his employability and day-to-day functioning.  The appropriate examiner should take a detailed history regarding the Veteran's medical issues, employment, education and vocational attainment, and social and industrial capacity. 

The ultimate purpose of the VA social and industrial survey is to ascertain the impact of the Veteran's service-connected disabilities on his ability to obtain substantially gainful employment.  A written copy of the produced report should be associated with the claims file.

4.  The AOJ should then readjudicate the issues remaining on appeal, to include providing any notice deemed necessary regarding the rating reduction.  If any benefits sought remain denied, the Veteran and his attorney should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


